                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: Rachel Morris                                    BK NO. 20-01526 HWV
                             Debtor(s)
                                                        Chapter 13


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

         Kindly enter my appearance on behalf of U.S. Bank N.A., as trustee, on behalf of the
 holders of the J.P. Morgan Alternative Loan Trust 2007-A2 Mortgage Pass-Through
 Certificates and index same on the master mailing list.



                                                     Respectfully submitted,




                                                /s/ James C. Warmbrodt, Esquire
                                                James C. Warmbrodt, Esquire
                                                KML Law Group, P.C.
                                                BNY Mellon Independence Center
                                                701 Market Street, Suite 5000
                                                Philadelphia, PA 19106
                                                215-627-1322




Case 1:20-bk-01526-HWV        Doc 18 Filed 06/11/20 Entered 06/11/20 09:56:00              Desc
                              Main Document    Page 1 of 1
